Title: To Thomas Jefferson from Vanuxem & Lombairt, 5 August 1793
From: Vanuxem & Lombairt
To: Jefferson, Thomas



Philadelphia August 5. 1793.

James Vanuxem and Herman Jh. Lombairt, both Cityzens of the United states partners in Trade under the firm of Vanuxem & Lombairt (their Certificates of Cityzenship are dated, of the former in the year 1778, and 1784 of the Latter). They find themselves in a situation of Claiming the Protection of their Country and humbly submit their claims on seven hogsheads of Coffee which they have on board the American Brig Called the Defiance James Nowell master, which vessel has been taken and Carried into the Island of Jamaica on suspicion of having property on board belonging to Cityzens of the french republik.
Their seven Hogsheads of Coffee were Shipped on board said Brig Defiance by Dennis Cottineau of Port au Prince under the mark Z M No. 1 a 7. and Mr. Cottineau advised Messrs. Zollickoffer & Messonnier (Vanuxem & Lombairt’s Correspondants in Baltimore) that this shipment was made for account and risk of V & L. In consequence of which Mr. Messonnier caused the Insurance to be made and advised them that the same was Compleated.
The Proofs that these Seven Hogsheads are Vanuxem & Lombairt’s Property, are first, The Bill of Loading
2ly. The invoice
3ly. The Policy of Insurance, and
4ly. Their account Current with D. Cottineau, Certified by John L. Clark their Book Keeper; for the amount of which seven Hogsheads of Coffee he has been duly Creditted with and that the Balance as it appears in said account is Still in their favour.
The foregoing vauchers Vanuxem & Lombairt submit to the Executive Counsil of the United states of America; praying, that Honorable Body to take the facts above related into it’s most serious consideration, that they may obtain Justice in their Claim.

Vanuxem & Lombairt

